[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT            U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              AUGUST 7, 2000
                            _______________
                                                            THOMAS K. KAHN
                                                                 CLERK
                              No. 98-8400
                            _______________

                    D. C. Docket No. 97-01359-1-TWT


RICHARD REILLY,

                                         Plaintiff-Appellant,


     versus


ALCAN ALUMINUM CORP.,
ALCAN ALUMINUM LTD.,

                                         Defendants-Appellees.

                   ______________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                  ______________________________

                             (August 7, 2000)


Before EDMONDSON, COX and BIRCH, Circuit Judges.
BIRCH, Circuit Judge:

      This case returns to us for disposition from the Supreme Court of Georgia, to

which we certified two questions of Georgia state law. Richard Reilly, a former

employee of Alcan Aluminum, Ltd. (“Alcan”), brought suit in the Northern District

of Georgia alleging that violations by Alcan of the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., and Georgia’s age

discrimination statute, Ga. Code. Ann. § 34-1-2, violated public and private duties

owed by Alcan under Ga. Code. Ann. §§ 51-1-6 and 51-1-8 and gave him a cause of

action in tort under state law. Reilly was terminated by Alcan on July 31, 1994. He

brought suit in the Northern District of Georgia in May of 1997. The district court

dismissed the complaint. The factual and procedural history of the case can be found

in our previous opinion certifying the case to the Supreme Court of Georgia and will

not be repeated here. See Reilly v. Alcan Aluminum Corp., 181 F.3d 1206 (11th Cir.

1999).

      In order to decide whether the district court properly dismissed the case, we

certified the following two questions to the Supreme Court of Georgia:

1.    DOES GA. CODE ANN. § 51-1-6 OR § 51-1-8 GIVE RISE TO A
      COGNIZABLE CLAIM FOR BREACH OF A LEGAL DUTY WHERE THE
      DUTY ALLEGEDLY BREACHED IS THE VIOLATION OF THE AGE
      DISCRIMINATION IN EMPLOYMENT ACT (ADEA), 29 U.S.C. § 621 ET
      SEQ.?


                                         2
2.    DOES GA. CODE ANN. § 51-1-6 OR § 51-1-8 GIVE RISE TO A
      COGNIZABLE CLAIM FOR BREACH OF A LEGAL DUTY WHERE THE
      DUTY ALLEGEDLY BREACHED IS THE VIOLATION OF GA. CODE
      ANN. 34-1-2?

Id. In certifying these questions, we noted that Reilly’s status as an employee-at-will

might be relevant to the Georgia court’s analysis.

      In answering both certified questions in the negative, the Supreme Court of

Georgia found that Reilly’s status as an at-will employee was, in fact, dispositive. See

Reilly v. Alcan Aluminum Corp., 528 S.E.2d 238, 239 (Ga. 2000). An employee-at-

will in Georgia may be terminated without judicial recourse for wrongful termination.

Id. See also Ga. Code. Ann. § 34-7-1 (providing that “[a]n indefinite hiring may be

terminated at will by either party.”) Public policy exceptions exist, however,

“judicially created exceptions are not favored, and Georgia courts thus generally defer

to the legislature to create them.” Id. at 239-40. The court reviewed the language of

Ga. Code. Ann. §§ 51-1-8 and 51-1-6 and found that the statutes did not create

exceptions to the general rule governing at-will employees, but merely set out general

principles of tort law. Id. at 240.

      The court also noted that, unlike in other discrimination statutes, the General

Assembly did not create a civil remedy for age discrimination under Ga. Code. Ann.

§ 34-1-2, but allowed only a criminal penalty. Id. As a result, the court found that

“the general tort provisions of § 51-1-6 and § 51-1-8 cannot be read so as to create a

                                           3
civil action for age discrimination based upon a violation of either § 34-1-2 or the

ADEA.” Id.

      Based on the Supreme Court of Georgia’s opinion, we conclude that the district

court did not err in dismissing Reilly’s complaint. We AFFIRM.




                                         4